Citation Nr: 1213327	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-27 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1962 to June 1965, from January 1978 to September 1978, and from May 1985 to March 1988, and his decorations include the Parachutist Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating action of the Denver, Colorado, Regional Office (RO).  

In the interest of clarity the Board deems it necessary to address the procedural posture of the TDIU claim on appeal.  The January 2007 determination denied entitlement to a TDIU.  In March 2007, the Veteran submitted employment information in connection with his claim for disability benefits (i.e., Request for Employment in Connection Claim for Disability Benefits (VA Form 21-4192), Feb. 26, 2007).  This information was received by VA within one year of the date of the mailing of the January 2007 rating action, regarding the TDIU claim.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the January 2007 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the TDIU and must relate any subsequent back to this original claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  As such, the January 2007 rating action is the proper determination certified for appellate review.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ), in August 2011, and the transcript is of record.  


FINDING OF FACT

Resolving all reasonable doubt in his favor, the evidence of record supports a finding that the aggregate of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the claim for a TDIU.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Under the applicable criteria, a TDIU may be assigned where a Veteran's schedular rating is less than total where it is found that that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; and disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent schedular evaluation.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In order to be granted a TDIU, however, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Presently, service connection is in effort for (I) a total right knee replacement, rated 60 percent disabling; (II) a total left knee replacement, rated 30 percent disabling; (III) lumbar spine degenerative disc disease, rated 30 percent disabling; (IV) bilateral Morton's neurectomies of the second interspace, rated 10 percent disabling; and (V) degenerative disc disease of the cervical spine, rated 10 percent disabling.  He has a combined evaluation of 90 percent.  As such, the Board finds that the Veteran has met the threshold schedular requirements for the award of TDIU benefits, under 38 C.F.R. § 4.16(a).  Further, the evidence sufficiently confirms that the Veteran has continually been unemployed, having last worked in the year 2002.  See Board Hearing Trans., p. 3, Aug. 23, 2011; Veteran's Application for Compensation Based on Unemployability (VA Form 21-8940), Jul. 25, 2006.  

The medical evidence of record also provides evidence that the Veteran's service-connected disabilities, in the aggregate, render him unemployable.  The claims folder contains two medical opinions that address whether or not the Veteran's service connected disabilities render him unemployable. 

The first opinion was rendered following an October 2006 comprehensive medical examination.  The October 2006 VA examiner provides a clear medical opinion that, given the Veteran's level of education, training, work experiences and the aggregate severity of his service-connected disabilities, he is "not suitable for his usual job occupation," and his ability to perform occupationally related physical tasks are "essentially precluded."  Significantly, the examiner's opinion reflects (I) consideration of the relevant medical evidence of record, (II) the Veteran's level of education, special training, and previous work experiences, (III) acceptance of his credible account of symptomatology and (IV) reliance on the examiner's medical expertise.  Moreover, the provided opinion is generally consistent with the other medical evidence of record, to include a July 2006 VA ambulatory care treatment record which states that the Veteran's rheumatoid arthritis had arguably worsened and that he should be considered unemployable.  The Board, considering these factors with all other evidence of record, finds the October 2006 VA examiner's opinion, tending to weigh in favor of the claim, offers a cogent rationale to support the provided assessment and provides highly probative evidence in favor of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran also underwent an comprehensive examination in April 2007, after which the examiner opined that the Veteran could perform sedentary work with frequent position changes.  However, the Board finds the April 2007 VA examination opinion to be of limited probative value.  The examiner indicates that the Veteran would be able to perform limited tasks in sedentary occupational fields with limited typing and frequent position changes, but the Board finds such tasks are not commensurate with his education, training and work experiences as a pharmacist or laboratory technician.  Further, the examination opinion also fails to reflect adequate consideration of the Veteran's competent and credible account of the symptomatology and occupational difficulties.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, supra.  As such, the aforementioned deficiencies render the logic and reasoning provided in the April 2007 VA examination opinion incomplete and of limited, if any, the probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Accordingly, the Board finds that the totality of the evidence, medical and lay, sufficiently reflects that the aggregate symptoms associated with the Veteran's multiple service-connected disabilities are of such a severity that he is rendered unable to secure or follow a substantially gainful occupation.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to TDIU benefits.  


ORDER

A TDIU is granted, subject to the regulations controlling disbursement of VA monetary benefits. 



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


